Citation Nr: 0902816	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-43 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2006 decision the Board denied service 
connection for bilateral hearing loss.  The veteran 
subsequently appealed the issue to the United States Court of 
Appeals for Veterans Claims (Court).  While that case was 
pending at the Court, the veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the veteran's claims for 
readjudication.  In a May 2008 Order, the Court granted the 
joint motion, vacated the Board's December 2006 decision, and 
remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

J.B.J., M.D., wrote in February 2003 that during the 
veteran's active service he had worked around noisy aircraft.  
Dr. J stated that the veteran had noticed a continuing 
decline in his hearing through the years.

The veteran underwent a private audiological examination in 
May 2003 at the H.H.C.  He reported that while in the 
military he was exposed to excessive noise with no hearing 
protection.  He had been exposed to excessive occupational 
noise exposure post-military, and wore hearing protection the 
majority of the time.  A video otoscopy was within normal 
limits.  Audiometric test results indicated a mild sloping to 
a moderate sensorineural hearing loss bilaterally, more 
pronounced in the left ear.  The audiologist opined that the 
high frequency component of the veteran's hearing loss is 
consistent with individuals who have been exposed to 
excessive noise without hearing protection.

In October 2004 the veteran had a VA examination.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
40
45
LEFT
35
40
30
50
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

The examiner noted that the service treatment records show 
the veteran's hearing was poorer at separation than it was 
when he entered service.  He opined that it is unlikely that 
the audiometric test results from separation reflect a change 
in hearing secondary to factors encountered during service.  
The examiner further wrote that the results were more likely 
reflective of a temporary conductive hearing loss, unrelated 
to noise exposure or any other known factors encountered by 
the veteran during military service, or an inappropriately 
noisy test environment.  Comparisons between enlistment and 
separation test results were not, in the examiner's opinion, 
consistent with a noise-induced etiology.

In its December 2006 decision, the Board found that the 
veteran was not entitled to service connection for bilateral 
hearing loss.  The decision stated that the VA examiner had 
provided a definitive opinion that the veteran's current 
hearing loss was most likely not caused by noise exposure 
during active service.

The Court's joint motion found that the Board had erred in 
not analyzing the two private medicals opinions discussed 
above.  In addition, the joint motion indicated that the 
Board's interpretation of the VA examiner's report was more 
broad than what is supported by the language of the opinion 
because the examiner's report did not provide an opinion as 
to the possibility of a nexus between noise exposure in 
service and the veteran's current hearing loss.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for service 
connection for bilateral hearing loss.  The RO 
should also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the types of evidence that is his 
ultimate responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo a VA examination to evaluate his 
hearing acuity, and to provide a nexus opinion 
on his service connection claim.  The claims 
file, to include a complete copy of this 
Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the veteran's 
service treatment records, documented medical 
history, and contentions regarding his claimed 
bilateral hearing loss.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's bilateral 
hearing loss arose during his active 
military service or is otherwise causally 
or etiologically related to service, or 
whether such an incurrence, or causal or 
etiological relationship, is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for bilateral hearing loss.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

